Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it recites the limitation "a gate dielectric layer having … two side portions extending vertically above the bottom portion; a first metal layer … having two side portions extending vertically above the bottom portion; a second metal layer … including … two side portions extending vertically above the bottom portion".  There is antecedent basis issue of “the bottom portion” in the claim. The three bottom portions associated with the gate dielectric layer, the first metal layer and the second metal layer cannot be distinguished in the claim. Therefore, it is indefinite.  For the examination purpose, it is interested as "a gate dielectric layer having … two side portions extending vertically above the bottom portion of the gate dielectric layer; a first metal layer … having two side portions extending vertically above the bottom portion of the first metal layer; a second metal layer … including … two side portions extending vertically above the bottom portion of the second metal layer".
Regarding claim 11-16, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependencies of claim 10.
Regarding claim 17, it recites “a gate dielectric layer having a U-shaped configuration, wherein the gate dielectric layer has an upper most surface a first height …; a first metal-containing layer directly on the gate dielectric layer, wherein the first metal-containing layer has an uppermost surface a second height”. This limitation has grammatic errors. Therefore, it is indefinite. For the examination purpose, it is interpreted as “a gate dielectric layer having a U-shaped configuration, wherein the gate dielectric layer has an upper most surface at a first height …; a first metal-containing layer directly on the gate dielectric layer, wherein the first metal-containing layer has an uppermost surface at a second height”.
Regarding claim 18-20, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependencies of claim 17.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2013/0280900 A1 to Lai in combination of US 2008/0185637 A1 to Nagaoka and US 2011/0241130 A1 to Chan) substantially teach some of following limitations:
Lai discloses a semiconductor device, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Lai’s Fig. 1K, annotated. 
a semiconductor substrate (substrate 100 made of silicon in Fig. 1K, described in [0037]) having a top surface (top surface of 100); and 
a gate structure (gate structure including interfacial layer 103, gate dielectric layer 104, lower barrier layer 106a, etch stop layer 108a, first work function metal layer 160a, second work function metal layer 162, upper barrier layer 163 and metal filling 168a described in [0040-0051]) disposed over the semiconductor substrate, wherein the gate structure includes: 
a gate dielectric layer (gate dielectric layer 104) of a substantially U-shaped configuration and extending to a first height (first height of 104) above the top surface (the top surface of 100), wherein the U-shaped configuration (of 104) has a bottom portion (bottom portion of 104), a first side portion (first side portion of 104) extending up from a first end of the bottom portion (first end of the bottom portion of 104) and a second side portion (second side portion of 104) extending up from a second end of the bottom portion (second end of the bottom portion of 104); 
a first metal layer (lower barrier layer 106a made of TiN described in [0040]) directly on the gate dielectric layer (104), wherein the first metal layer (106a) interfaces a top surface of the bottom portion (top surface of the bottom portion of 104), a first portion of a sidewall of the first side portion (a first portion of a sidewall of the first side portion of 104), and a second portion of a sidewall of the second side portion (a second portion of a sidewall of the second side portion of 104); and 
a second metal layer (second work function metal layer 162 described in [0051]) over the first metal layer (106a) and extending to a second height (second height of 162) above the top surface (the top surface of 100), wherein the second height (the second height of 162) is greater than the first height (the first height of 104)...  
However, Lai in combination of Nagaoka and Chan does not teach the limitations of “wherein the second metal layer (162) interfaces a top surface of the first side portion (a top surface of the first side portion of 104) and a top surface of the second side portion (a top surface of the second side portion of 104) of the gate dielectric layer (104)” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-9, they are allowed due to their dependencies of claim 1.

Allowable Subject Matter
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 10, Lai discloses a semiconductor device, comprising: 
a gate structure (gate structure including interfacial layer 103, gate dielectric layer 104, lower barrier layer 106a, etch stop layer 108a, first work function metal layer 160a, second work function metal layer 162, upper barrier layer 163 and metal filling 168a described in [0040-0051]) disposed a semiconductor substrate (substrate 100 made of silicon in Fig. 1K, described in [0037]), the gate structure includes: 
a gate dielectric layer (gate dielectric layer 104) having a bottom portion (bottom portion of 104), a two side portions (two side portions of 104) extending vertically above the bottom portion of the gate dielectric layer (the bottom portion of 104); 
a first metal layer (lower barrier layer 106a made of TiN described in [0040]) directly on the gate dielectric layer (104) and having a bottom portion (bottom portion of 106a) and two side portions (two side portions of 106a), extending vertically above the bottom portion of the first metal layer (the bottom portion of 106a); and 
a second metal layer (etch stop layer 108a made of TaN described in [0040]) directly on the first metal layer (106a) including a bottom portion (bottom portion of 108a) and two side portions (two side portions of 108a) extending vertically above the bottom portion of the second metal layer (the bottom portion of 108a)… 
 However, Lai in combination of Nagaoka and Chan does not teach the limitations of “a third metal layer directly on the second metal layer (108a) and interfacing a top surface of the two side portions of the gate dielectric layer” as recited in claim 10. Therefore, the claim 10 is allowed.
Regarding claims 11-16, they are allowed due to their dependencies of claim 10.
Regarding claim 17, Lai discloses a semiconductor device, comprising: 
a gate structure (gate structure including interfacial layer 103, gate dielectric layer 104, lower barrier layer 106a, etch stop layer 108a, first work function metal layer 160a, second work function metal layer 162, upper barrier layer 163 and metal filling 168a described in [0040-0051]) disposed a semiconductor substrate (substrate 100 made of silicon in Fig. 1K, described in [0037]), the gate structure includes: 
a gate dielectric layer (gate dielectric layer 104) having a U-shaped configuration wherein the gate dielectric layer (104) has an upper most surface (upper most surface of 104) at a first height (first height of 104) from a top surface of the semiconductor substrate (a top surface of 100); 
a first metal-containing layer (lower barrier layer 106a made of TiN described in [0040]) directly on the gate dielectric layer (104), wherein the first metal-containing layer (106a) has an uppermost surface (upper most surface of 106a) at a second height (second height of 106a) from the top surface of the semiconductor substrate (the top surface of 100), wherein the second height (the second height of 106a) is less than the first height (the first height of 104); and; and 
a second metal-containing layer (work function metal layer 162) over the first metal layer (106a); and.  
a dielectric layer (interfacial layer 103) abutting the gate dielectric layer (104) …, wherein the dielectric layer (103) has a different composition than the gate dielectric layer (104. The interfacial layer 103 includes silicon oxide and the gate dielectric layer 104 is high-k dielectric including HfO2 or others described in [0040]).
However, Lai in combination of Nagaoka and Chan does not teach the limitations of “a dielectric layer abutting the gate dielectric layer and the second metal-containing layer” as recited in claim 17. Therefore, the claim 17 is allowed.
Regarding claims 18-20, they are allowed due to their dependencies of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898